DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2019 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 02/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a switch that adjusts a capacitance of a floating diffusion (FD) node at which charges corresponding to the electrical signal are stored, and a readout circuit that outputs an output voltage based on voltage at the FD node; an analog-to-digital converter (ADC) configured to sample the output voltage transferred from the readout circuit through an output line respectively at a first time and a second time and to generate a 

Regarding claims 2 – 10, claims 2 - 10 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 11, the prior art of record fails to teach or fairly suggest a readout circuit that outputs an output voltage based on the FD node; a conversion gain controller configured to generate a conversion gain control signal by comparing the output voltage transferred from the readout circuit through an output line with a threshold voltage and to provide the conversion gain control signal to the switch through a conversion gain control line; and an analog-to-digital converter configured to generate a digital code based on a difference between the output voltage before transferring the conversion gain control signal using a feedback loop through the pixel, the output line, the conversion gain controller, and the conversion gain control line and the output voltage after transferring the conversion gain control signal using the feedback loop; in combination with other elements of the claim.

claims 12 - 17, claims 12 - 17 are allowed as being dependent from allowed independent claim 11.

Regarding independent claim 18, the prior art of record fails to teach or fairly suggest a first conversion gain control line; a second pixel connected to the transfer line and to a second output line and a second conversion gain control line each positioned perpendicular to the transfer line; a first conversion gain controller configured to compare a first output voltage transferred through the first output line with a threshold voltage; a second conversion gain controller configured to compare a second output voltage transferred through the second output line with the threshold voltage; a first analog-to-digital converter configured to sample the first output voltage through the first output line after comparing the first output voltage with the threshold voltage; and a second analog-to-digital converter configured to sample the second output voltage through the second output line after comparing the second output voltage with the threshold voltage; in combination with other elements of the claim.

Regarding claims 19 - 20, claims 19 - 20 are allowed as being dependent from allowed independent claim 18.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US PgPub No. 2014/0146210) teaches the ADC with processing.

MORISAKI (US PgPub No. 2018/0027192) teaches the ADC with FD processing.
Mihara (US PgPub No. 2012/0305749) teaches the ADC with FD processing.
KITAMI (US PgPub No. 2012/0092538) teaches the ADC with FD processing.
Nikai (US PgPub No. 2011/0187910) teaches the ADC with FD processing.
Beck (US Patent No. 9,888,191) teaches the ADC with FD processing.
Solhusvik (US Patent No. 8,896,733) teaches the ADC with FD processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
04/02/2021Primary Examiner, Art Unit 2696